Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 1 of 25 PageID 25



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


CLAYTON HARRELL, by and through his next
Friend, Connie Harrell, and AUSTIN TRUEBLOOD,
by and through his guardian, Suzanne Trueblood, on
behalf of themselves and all others similarly situated,

       Plaintiffs,

v.                                                                    Case No.:

CHAD POPPELL, in his official capacity as Secretary
for the FLORIDA DEPARTMENT OF CHILDREN
AND FAMILIES, and MARY MAYHEW, in her
official capacity as Secretary for the FLORIDA
AGENCY FOR HEALTH CARE
ADMINISTRATION,

      Defendants.
______________________________________/

     PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION AND INCORPORATED
                         MEMORANDUM OF LAW

       PLEASE TAKE NOTICE upon the annexed declarations of Suzanne Trueblood dated

July 30, 2019; Clayton Harrell dated August 2, 2019; Darlene Sheffield dated August 6, 2019;

Abby Gribble dated August 1, 2019; Christina Bell dated July 24, 2019; Donna Wilson dated

August 5, 2019; Miles Smith dated July 28, 2019; Anita Moak dated July 29, 2019; Adam

Brockman dated July 31, 2019; Patricia Houghland dated July 31, 2019; Amparo Perales dated

July 31, 2019; Harold Thornton dated July 31, 2019; Katelyn Martin dated July 26, 2019; Linda

Patterson dated July 29, 2019; Ryan Chandler dated July 31, 2109; Marty Lyons dated July 30,

2019; Victor Panoff dated August 1, 2019; Katherine DeBriere dated August 5, 2019; and upon

all the papers filed herein, Plaintiffs move this court, at a time and place to be determined by the

United States District Judge for the Middle District of Florida to which this case is assigned, for

                                                  1
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 2 of 25 PageID 26



an Order granting Plaintiffs’ motion pursuant to Federal Rule of Civil Procedure 23 and Local

Rule 4.04, M.D. Fla., certifying two subclasses as follows:

        Subclass One: Individuals who have been, are, or will be eligible for Medicaid
        pursuant to an Adoption Assistance Agreement and whose Medicaid coverage
        subsequently ended or will end under the Adoption Assistance category but who
        may remain eligible for another category of Medicaid.

        Subclass Two: Individuals who have been, are, or will be eligible for Medicaid
        pursuant to the receipt of SSI benefits and whose Medicaid coverage subsequently
        ended or will end due to the cessation of SSI benefits but who may remain eligible
        for another category of Medicaid.

        Plaintiffs further request that the Order designate the undersigned counsel as Class

Counsel, pursuant to Federal Rule of Civil Procedure 23(g).


                                  MEMORANDUM OF LAW

   I.      INTRODUCTION

   The Medicaid Act establishes multiple categories of eligibility through which an individual

may qualify for insurance coverage of his or her health care. Once an individual has been

determined eligible under a Medicaid category, the state Medicaid agency cannot terminate

coverage without taking the following steps: first, the state Medicaid agency must determine

whether the beneficiary remains eligible for Medicaid under any other eligibility category and, if

so, continue Medicaid coverage without interruption; second, if the individual is determined

ineligible, the state Medicaid agency must provide the beneficiary with proper written notice and

opportunity for a fair pre-termination hearing. These steps, together referred to as an “ex parte

review,” ensure continuity of coverage and fairness in the administration of the Medicaid

program and are mandated by federal Medicaid law and the Due Process Clause of the

Fourteenth Amendment to the U.S. Constitution.




                                                 2
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 3 of 25 PageID 27



   Plaintiffs Clayton Harrell and Austin Trueblood bring this action to challenge Defendants’

pattern and practice of failing to conduct ex parte reviews for two categories of Medicaid

participants: adopted children who formerly received Medicaid pursuant to an Adoption

Assistance Agreement (“Adoption Assistance Medicaid”), and former Supplemental Security

Insurance (“SSI”) recipients. As a result of Defendants’ failures, thousands of individuals who

fall under either of these Medicaid categories have been or in the near future will be terminated

without Defendants having provided: (1) an ex parte determination of continued eligibility

independent of eligibility derived from their SSI or Adoption Assistance Agreement, (2) timely

and adequate notice regarding the complete termination of their Medicaid coverage, and/or (3) an

opportunity for a hearing to challenge the complete termination of their Medicaid coverage,

including continued receipt of healthcare pending the outcome of an appeal.

   Defendants’ failures have caused and will continue to cause hardship for some of Florida’s

most vulnerable residents—children and people with disabilities, many of who rely on Medicaid

to access much needed healthcare. For this reason and the reasons set forth herein, Plaintiffs

therefore move the Court for an order pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules

of Civil Procedure, certifying the below two subclasses and appointing undersigned counsel as

Class Counsel.

         Subclass One: Individuals who have been, are, or will be eligible for Medicaid
         pursuant to an Adoption Assistance Agreement and whose Medicaid coverage
         subsequently ended or will end under the Adoption Assistance category but who
         may remain eligible for another category of Medicaid.

         Subclass Two: Individuals who have been, are, or will be eligible for Medicaid
         pursuant to the receipt of SSI benefits and whose Medicaid coverage subsequently
         ended or will end due to the cessation of SSI benefits but who may remain eligible
         for another category of Medicaid.

   II.      LEGAL FRAMEWORK



                                                 3
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 4 of 25 PageID 28



    The Medicaid Act, Title XIX of the Social Security Act, 42 U.S.C. §§ 1396-1396w-5,

establishes a medical assistance program cooperatively funded by the federal and state

governments. A state’s participation in Medicaid is voluntary. Once a state elects to participate,

however, it must adhere to federal legal requirements as provided by the U.S. Constitution, the

Medicaid Act, and the rules promulgated by the federal Medicaid agency.1

42 U.S.C. § 1396, et. seq.; see also, Tallahassee Memorial Regional Medical Center vs. Cook,

109 F.3d 693, 702 (11th Cir. 1997).

    Florida has elected to participate in the Medicaid program. As required by federal law, 42

U.S.C. § 1396a(a)(5), Florida has designated the Agency for Healthcare Administration

(“AHCA”) as its single state Medicaid agency. Fla. Stat. § 409.902(1). AHCA has delegated the

duties for processing Medicaid eligibility determinations to the Florida Department of Children

and Families (“DCF”). Fla. Stat. §§ 409.902(1), 409.919; Fla. Admin. Code r. 65A-1.203(2).

However, AHCA, as the designated single state agency, is required to ensure DCF follows

federal Medicaid laws and regulations. 42 C.F.R. § 431.10(c)(3); see also, Tallahassee

Memorial, 109 F.3d at 702.

    Once an individual is determined eligible for Medicaid, medical assistance must be provided

promptly and eligibility must be re-determined every twelve months, unless there is a change in

circumstances affecting eligibility before then, in which case the re-determination must occur as

soon as the change is known. See 42 U.S.C. § 1396a(a)(8); 42 C.F.R. § 435.916(a)(1), (b), (d).

Before Medicaid is terminated, the agency must first determine the beneficiary to be ineligible

under all other Medicaid categories. 42 C.F.R. §§ 435.930(b), 435.916(f)(1).



1
  The Centers for Medicare & Medicaid Services (“CMS”) of the U.S. Department of Health and Human Services is
the agency that administers Medicaid at the federal level, including publishing rules and guidelines set forth in 42
C.F.R. §§ 430.0 et seq. and in the CMS State Medicaid Manual.

                                                         4
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 5 of 25 PageID 29



   States must streamline the process for eligible persons to remain enrolled in Medicaid. 42

U.S.C. § 1396w-3. States are required to re-determine Medicaid eligibility “to the maximum

extent practicable” based on electronic matching and other third-party data rather than by asking

the applicant or recipient to prove their eligibility with paper documents. 42 U.S.C.

§ 18083(c)(3); 42 C.F.R. §§ 435.916(a)(2), .952(c). Again, if an individual continues to be

entitled to another Medicaid category included in Florida’s state plan, then the agency must

continue the individual’s enrollment in Medicaid under the new category. 42 C.F.R.

§§ 435.930(b), 435.916(f)(1). This process is referred to as an ex parte Medicaid review.

   After having conducted an ex parte review, if the state agency finds that an individual’s

circumstances do not satisfy the eligibility criteria of any other Medicaid category, then the

agency must send to the individual timely, adequate written notice of the right to a pre-

termination hearing. 42 C.F.R. §§ 431.210-211, .231, 435.917. Timely, adequate written notice

must include the following: (1) a statement of the action the agency intends to take including the

effective date of the action, (2) a clear statement of the specific reasons supporting the action, (3)

the law that supports the agency’s action, (4) an explanation of the right to a hearing, and (5) an

explanation of the circumstances under which Medicaid is continued if a hearing is requested. 42

C.F.R. § 431.210. The notice must be sent in advance of the agency’s action by at least ten days,

and the affected individual must be given the opportunity to request continuation of healthcare

coverage pending the outcome of a hearing. 42 C.F.R. §§ 431.211, .230(a).

   III.    FACTUAL BACKGROUND

   A. Defendants’ Written Policy Regarding Ex Parte Reviews for Class Members

   For most Medicaid recipients in Florida, DCF directly manages the recipients’ eligibility

through an electronic system known as Florida Online Recipient Integrated Data Access



                                                  5
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 6 of 25 PageID 30



(“FLORIDA”) and, with limited exception, the Automated Community Connection to Economic

Self-Sufficiency System Florida or “ACCESS Florida” (“ACCESS”). DeBriere Decl., ¶3, Ex. 1

at Sect. 1.1.2 However, these systems do not manage eligibility for the two categories of

Medicaid recipients at issue in this case: (1) children adopted from the child welfare system

whose families receive an adoption subsidy and Medicaid eligibility pursuant to an Adoption

Assistance Agreement (“Adoption Assistance Medicaid Recipients”),3 and (2) persons whose

eligibility derives from the receipt of SSI benefits (“SSI Recipients”).4

       Data regarding Adoption Assistance Medicaid Recipients’ eligibility is maintained through

the Florida Safe Families Network (FSFN). DeBriere Decl. ¶3, Ex. 2 at Ch. 2-4 & Ex. 3 at

Section 6.6. When there is a change in circumstances of Adoption Assistance Medicaid, such as

a termination of the Adoption Assistance Agreement (and, consequently, the end of the adoption

subsidy payments) because a child turns 18, that information is entered into FSFN and then

submitted to the FLORIDA system. DeBriere Decl. ¶3, Ex. 2 at Ch. 2-15. This is known as a

“data exchange.” DeBriere Decl. ¶3, Ex. 3 at Sect. 6.

       SSI Recipients’ Medicaid eligibility is managed through the Social Security Administration,

because Florida is what is referred to as a 1634 state.5 DeBriere Decl. ¶3, Ex. 4. However, “when

an individual’s SSI terminates, responsibility for Medicaid eligibility transfers from the SSA




2
 FLORIDA is an electronic public assistance eligibility mainframe system. DeBriere Decl., ¶3, Ex. 1 at Sect. 1.1.
ACCESS is DCF’s more recently developed public assistance eligibility system designed to support the older
FLORIDA mainframe system by streamlining public benefits applications and DCF staff’s management thereof. Id.
3
    42 U.S.C. § 1396a(a)(10)(A)(i)(I), 1396a(a)(10)(A)(ii)(VIII); Fla. Stat. §§ 409.903(4), 409.166.
4
    42 U.S.C. § 1396a(a)(10)(A)(i); Fla. Stat. § 409.903(2).
5
 A 1634 state is one in which the Social Security Administration enters into an agreement with a state and agrees to
“determine eligibility for medical assistance in the case of aged, blind, or disabled individuals under such State’s
plan approved under…[Title XIX of the Social Security Act].” 42 U.S.C. §1383c(a).


                                                               6
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 7 of 25 PageID 31



to…[DCF].” Id. DCF is notified of the SSA’s termination of an individual’s SSI benefits through

an SSI Termination Tracking Report located in the Exceptions Management System of ACCESS

Florida. DeBriere Decl. ¶3, Ex. 4 & Ex. 1 at Sect. 3.12. According to DCF’s written procedure,

DCF staff must manually access and review both the SSI Termination Report in the Exceptions

Management System and other data exchanges to conduct an ex parte review. DeBriere Decl. ¶3,

Ex. 4 & Ex. 1 at Sect. 3.12

   As outlined above, both FSFN and SSA systems transfer information to DCF about an

individual’s loss of an adoption subsidy or SSI benefits, at which point DCF is required to

undertake an ex parte review to determine whether the individual is eligible for any other

category of Medicaid (outside of the eligibility category derived from receipt of an adoption

subsidy or SSI benefits) prior to terminating coverage completely. Dkt. #1 at ¶49, 58; 42 C.F.R.

§§ 435.930(b), 435.916(f)(1). Once DCF completes the ex parte review, it is required to issue a

pre-termination notice ten days prior to the end of the individual’s Medicaid eligibility and

continue an individual’s benefits pending the outcome of a hearing if the individual so requests

one. 42 C.F.R. §§ 431.210, .211., .230(a). DCF’s written policies reflect these requirements. Fla.

Admin. Code r. 65A-1.702(4); DeBriere Decl., ¶3, Ex. 2 & 4.

   B. Defendants’ Pattern and Practice of Failing to Conduct Ex Parte Reviews

   While DCF’s written policies sufficiently reflect the ex parte and notice requirements set

forth in federal law and at issue in this case, DCF’s actual pattern and practice falls far short of

meeting their legal obligations. As described below, DCF routinely fails to process data

exchanges, resulting in DCF staff not having the information necessary to conduct an ex parte

review and, instead, Medicaid coverage for class members ends without notice. Dkt. #1, ¶63-68,

72, 74, 76.



                                                  7
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 8 of 25 PageID 32



    Defendants are well aware of their systemic failures. From as early as 2008 to as recently as

September 2018, Florida’s Auditor General has found that “[t]he Department did not timely

review and process numerous data exchange responses, increasing the risk that benefits may not

be paid timely or accurately.” DeBriere Decl., ¶3, Ex. 5 at 3. The number of unprocessed data

exchanges have fluctuated between 645,753 in July 2009 to over 1 million in May 2016 to

650,131 in November 2017. DeBriere Decl., ¶3, Ex. 6 at 3 & Ex. 5 at 2. A 2016 Auditor General

report found that the data exchanges responses “were at least 1 day over the 10- and 45-calendar

day review and processing time frame established in the ACCESS Florida Program Policy

Manual6….” DeBriere Decl., ¶3, Ex. 7 at 2. Notably, the Auditor General reports consistently

state the cause for the number of unprocessed data exchanges is due, in part, to “an insufficient

number of [DCF] staff” to process requests. DeBriere Decl., ¶3, Ex. 5-7.

    In addition to Defendants’ failure to timely process data exchanges and conduct ex parte

reviews, DCF also consistently fails to provide adequate (or any) pre-termination notice before

the Medicaid eligibility of members of the proposed class is terminated. Dkt. #1, ¶73, 75, 77.

Where an individual loses their Medicaid eligibility due to the end of an adoption subsidy, DCF

fails to provide timely notice of the individual’s Medicaid eligibility, and the individual

discovers the loss through other means, such as information transmitted by a medical provider.

Dkt. #1, ¶87. Likewise, for those individuals who lose Medicaid coverage due to cessation of SSI

benefits, they receive notice from the SSA that their SSI benefits will end and their Medicaid

eligibility may also be affected. Dkt. #1, ¶96. In some cases, like Plaintiff Austin Trueblood,




6
  The ACCESS Florida Program Policy Manual is used by DCF ACCESS staff as a training and technical assistance
manual in the administration of all DCF public benefits programs including Florida Medicaid. DeBriere Decl., ¶3,
Ex. 10. The manual sets forth the relevant timeframes for making a determination, redetermination, and ex parte
reviews of an individual’s Medicaid eligibility in Florida. Id. at Ex. 11 at Sect. 0630.000-0640.0000 & Ex. 12 at
Sect. 0830.0000-0840.0000

                                                        8
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 9 of 25 PageID 33



individuals whose SSI benefits ceased also received notice from AHCA stating that SSA had

ended their SSI, but that the DCF “must see if you can be covered for Medicaid under another

Florida Medicaid program.” The notice further informs individuals that DCF may a letter in the

mail seeking additional information or will send a letter within 30 days explaining any action

DCF takes on the case. Dkt. #1, ¶96; see also, DeBriere Decl., ¶3, Ex. 4.

    AHCA’s notice, however, is insufficient to inform proposed class members that termination

of their healthcare coverage is imminent. 42 C.F.R. §§ 431.210-.211, .230(a), .231, 435.917.7

Additionally, DCF routinely fails to take any action or follow through on AHCA’s statement that

DCF will send a letter within 30 day. See e.g., Trueblood Decl., ¶9; Brockman Decl., ¶6; Perales

Decl., ¶7; Martin Decl., ¶6; Patterson Decl., ¶ 6; Smith Decl., ¶7; Houghland Decl., ¶7. DCF

fails to send this correspondence because it does not timely process information from the outside

systems to DCF’s own systems. Dkt. #1, ¶63-68, 72-77. In other words, DCF cannot and does

not send adequate pre-termination notice because DCF does not know an individual has lost

Medicaid coverage due to loss of an adoption subsidy or SSI benefits; DCF does not know about

the loss because it does not have sufficient staff or an adequate system in place to process the

information needed to notify them of such.

    C. Named Plaintiffs and Other Medicaid Recipients Harmed By Defendants’ Failures

    The facts of named plaintiffs Clayton Harrell and Austin Trueblood are examples of DCF’s

system-wide failings. Beginning on December 7, 2010, Clayton Harrell’s Medicaid eligibility


7
  Goldberg v. Kelly, 397 U.S. 254, 268 (1970); see also Mullane v. Central Hanover Bank & Trust Co., 339 U.S.
306, 314 (1950) (requiring “notice reasonably calculated, under all circumstances, to apprise interested parties of the
pendency of the action and afford them an opportunity to present their objections.”); Board of Regents v. Roth, 408
U.S. 564, 577 (1972); Gray Panthers v. Schweiker, 652 F.2d 146, 168 (D.C. Cir. 1980) (without adequate notice of
reason for denial “hearing serves no purpose”); Hamby v. Neel, 368 F.3d 549, 561-62 (6th Cir. 2004) (Medicaid
recipients must be provided written notices that adequately advise “of the reasons for denial of their applications,
their right to appeal…and the consequences of not appealing and filing new applications.”); Ortiz v. Eichler, 794
F.2d 889,893-94 (3d Cir. 1986); Turner v. Walsh, 574 F.2d 456, 457 (8th Cir. 1978); Vargas v. Trainor, 508 F.2d
485, 488-90 (7th Cir. 1974).

                                                          9
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 10 of 25 PageID 34



derived from an Adoption Assistance Agreement entered into between his mother, Connie

Harrell, and Family Support Services of North Florida (FSSNF), an organization that contracts

with DCF to provide child welfare services. Harrell Decl, ¶5. Clayton’s Adoption Assistance

Agreement ended on July 31, 2019 – the last day of the month of his 18th birthday. Id.

    Due to the termination of the Adoption Assistance Agreement, Clayton lost his adoption

subsidy; his Medicaid coverage under the agreement also ceased. Id.at ¶5-6. Clayton’s primary

care physician notified Clayton and Clayton’s mother of his loss of Medicaid coverage. Id.at ¶6.

DCF did not provide notice to inform either Clayton or his mother about the termination of his

Medicaid eligibility. Id. DCF also failed to conduct an ex parte review to determine Clayton’s

eligibility under any other category of Medicaid. Dkt. #1, ¶88. Had DCF conducted an ex parte

review, DCF would have determined that due to Clayton’s age, household size and income, and

his disability, Clayton remains eligible for Medicaid under other Medicaid categories including

Family and, possibly, SSI Related Medicaid.8 Id.

    Austin Trueblood’s experience is similar to Clayton’s. From March 1, 2010 to April 30,

2019, Austin derived his Medicaid eligibility from receipt of SSI benefits. Trueblood Decl., ¶5-8.

On January 20, 2019, the SSA approved Austin’s application for Disabled Adult Child (“DAC”)

benefits in the amount of $1,405.00 per month. Id.at ¶8. Austin’s monthly DAC benefit rendered

Austin income ineligible for continued receipt of SSI benefits and, on March 1, 2019, the SSA

terminated Austin’s SSI benefits. Id.

    Although a notice from AHCA, dated January 28, 2019, stated DCF would determine if

Austin “could be covered for Medicaid under another Florida Medicaid program,” DCF failed to

conduct the ex parte review AHCA’s notice promised. Id. at ¶11. Had DCF conducted an ex


8
 Family Related and SSI Related Medicaid eligibility categories, in part, are set forth in 42 U.S.C. §
1396a(a)(10)(A)(VI), (l)(1)(D), (l)(2)(C).

                                                         10
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 11 of 25 PageID 35



parte review, it would have determined that, due to Austin’s receipt of DAC benefits, he remains

eligible for Medicaid under the category of Protected Medicaid and would not have terminated

his coverage.9 Dkt. #1, ¶97-98.

       While the named Plaintiffs are only two examples of Defendants’ failure to provide ex parte

review and adequate pre-termination notice, they merely represent Defendants’ broader unlawful

pattern and practices. Since 2008, Disability Rights Florida (“DRF”) has represented, at least 20,

individuals whose Medicaid ceased at the time they lost their SSI benefits even though they

remained eligible for another category of Medicaid. Panoff Decl, ¶4. Similarly, since 2015,

Jacksonville Area Legal Aid has represented at least ten individuals whose Medicaid eligibility

pursuant to an Adoption Assistance Agreement or receipt of SSI benefits ceased and who

remained eligible for another category of Medicaid but, instead, were terminated. DeBriere

Decl., ¶4.

       Shari Sheffield and Nakita Gribble, two former Adoption Assistance Medicaid Recipients

who both have significant disabilities, faced the devastating loss of Medicaid coverage because

of Defendants’ failure to conduct an ex parte review of their continued Medicaid eligibility after

the termination of their adoption subsidies. On April 18, 2018, in the midst of applying for

Florida’s Home and Community Based Services Medicaid waiver with the state’s Agency for

Persons with Disabilities (“APD”), Shari learned her Medicaid benefits were scheduled to end

twelve days later, on April 30, 2018. Sheffield Decl., ¶6. She learned this not from DCF, but

from an APD employee. Id. DCF failed to provide Shari or her mother with any notice about the

scheduled termination of Shari’s Medicaid benefits. Id. Only after counsel in this matter assisted

Shari, requesting DCF provide her with written notice of the termination of her Medicaid



9
    The Protected Medicaid eligibility category is found at 42 U.S.C. § 1383c(c).

                                                           11
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 12 of 25 PageID 36



benefits, conduct an ex parte review of her continued eligibility, and grant her request for a

hearing to challenge the termination of her benefits, did DCF interrupt the scheduled end of

Shari’s Medicaid coverage and, instead, continue her Medicaid coverage under another

eligibility category. Id. at ¶8.

    Similarly, it was FSSNF, not DCF, who notified Nakita Gribble and her parents that Nakita’s

Medicaid eligibility would end on May 1, 2017. Gribble Decl., ¶6. As promised by FSSNF, on

May 1st, Defendants terminated Nakita’s Medicaid without notice or an ex parte review. Id. at

¶12. Nakita’s parents sought the assistance of legal aid, who was able to have DCF reinstate

Nakita’s Medicaid. Id. at ¶10, 11, 14.

    The experiences of Malichi Bell, Miranda Smith, Stanley Moak, Aniyah Wilson, Adam

Brockman, Amparo Perales, Harold Thornton, Katelyn Martin, Patricia Houghland, and Linda

Patterson -- former SSI recipients with disabilities whose eligibility for Medicaid derived from

their receipt of SSI benefits -- also demonstrate Defendants’ systemic failures to conduct ex parte

Medicaid reviews and provide adequate timely written pre-termination notices. See generally,

Bell Decl.; Smith Decl.; Moak Decl.; Wilson Decl.; Brockman Decl.; Perales Decl.; Thornton

Decl.; Martin Decl.; Houghland Dec.; and Patterson Decl.

    On October 18, 2018, Malichi’s mother, Christina Bell, learned from the SSA that Malichi’s

SSI benefits would end. Bell Decl., ¶6. When Christina called AHCA, AHCA informed

Christina that Malichi’s Medicaid benefits would continue despite the loss of his SSI benefits. Id.

at ¶7. However, on January 1, 2019, when Christina attempted to fill a prescription, she learned

Malichi, who is medically fragile, lost his Medicaid coverage completely. Id. at ¶8. DCF never

provided Malichi or his mother notice of Malichi’s Medicaid termination. Id.at ¶9. Only after




                                                 12
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 13 of 25 PageID 37



legal services intervened on behalf of Malichi did DCF finally conduct an ex parte review of his

eligibility and ultimately reinstate his health care coverage. Id. at ¶11-12.

   Diane Martin was an individual diagnosed with an intellectual disability and mental illness

who passed away in March 2011. Thornton Decl., ¶4. Like Malichi, Defendants terminated her

Medicaid coverage after she lost her SSI benefits. Id. at ¶6. Defendants never conducted an ex

parte review of Diane’s continued Medicaid eligibility or sent any notice of termination. Id. at

¶7-8. Due to Defendant’s failures, Diane experienced extreme hardship; she was discharged from

her Assisted Living Facility and institutionalized for several months before she located a new

home. Id. at ¶9, 12.

   DCF’s failure to provide an ex parte review and notice to those who lose Medicaid coverage

pursuant to receipt of an adoption subsidy or SSI benefits occur so often that case managers for

Medicaid eligible individuals adapt their business practices to curtail its effect. Declarants Ryan

Chandler and Marty Lyons operate businesses that provide case management services to persons

enrolled on APD’s Medicaid Waiver. Chandler Decl., ¶3; Lyons Decl., ¶3. Both Mr. Chandler

and Ms. Lyons state that Defendants have repeatedly terminated their customers from Medicaid,

without notice, when their customers lose an adoption subsidy or SSI benefits. Chandler Decl.,

¶7-9; Lyons Decl., ¶7-9. Mr. Chandler and Ms. Lyons see the problem so often they either ask

their customers at intake whether they are likely to lose SSI benefits in the near future (due to an

increase in benefits based on a parents’ Social Security record) or they run a Medicaid eligibility

report early in the month to catch whether a customer has been erroneously terminated. Chandler

Decl., ¶9; Lyons Decl., ¶9-10. Since DCF does not send notice when terminating Medicaid under

these circumstances, Mr. Chandler and Ms. Lyons have to be especially proactive in ensuring

their customers do not experience an erroneous lapse of Medicaid. Id. As demonstrated by the



                                                  13
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 14 of 25 PageID 38



numerous declarations submitted in support of this motion, Defendants’ fail on a system-wide

basis to protect the rights of class members to ex parte reviews and timely, adequate notice.

                                         IV.     ARGUMENT

   A.      THE CLASS REPRESENTATIVES HAVE STANDING TO BRING CLAIMS

   Prior to conducting the Rule 23 analysis for class certification, a district court must determine

that at least one named class representative has Article III standing to bring each claim. Murray

v. Auslander, 244 F.3d 807, 810-11 (11th Cir. 2001); Prado-Steiman v. Bush, 221 F.3d 1266,

1279-80 (11th Cir. 2000); Griffin v. Dugger, 823 F.2d 1476, 1482 (11th Cir. 1987); Hernandez v.

Medows, 209 F.R.D. 665, 667 (S.D. Fla. 2002). To satisfy standing, a plaintiff must have

suffered an “injury in fact” or “an invasion of a legally protected interest which is . . . concrete

and particularized.” Focus on the Family v. Pinellas Suncoast Transit Authority, 344 F.3d 1263,

1272 (11th Cir. 2003) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)).

Additionally, a plaintiff must “allege and show that he personally suffered injury.” Griffin, 823

F.2d at 1482 (citing Payne v. Travenol Laboratories, Inc., 565 F.2d. 895, 898 (5th Cir. 1978)). It

is not sufficient for a plaintiff to allege that the defendant’s conduct “will injure someone,” as

“[t]he complaining party must also show that he is within the class of persons who will be

concretely affected.” Griffin, 823 F.2d at 1483 (emphasis in original) (internal citations omitted).

   The class representatives have standing to bring this class action against the Defendant. As

set forth in his Declaration, Clayton Harrell is an 18-year-old former foster care child who has

been diagnosed with multiple physical and behavioral health conditions. Harrell Decl., ¶4. In

order to manage these conditions and maintain his health and well-being, Clayton relies critically

on Medicaid coverage derived from an Adoption Assistance Agreement. Id. at ¶4,7. Upon the

expiration of the Adoption Assistance Agreement on his eighteenth birthday, Clayton’s Medicaid



                                                  14
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 15 of 25 PageID 39



coverage was terminated without notice. Id. at ¶5-6. He can no longer access critical medical

services. Id. at ¶7. Clayton is suffering an injury due to DCF’s failure to provide prior written

notice of termination of his benefits, to conduct an ex parte review to determine his eligibility

under another category of Medicaid, and to provide any notice to him about the outcome of an ex

parte review, the availability of a hearing to contest an unfavorable outcome, and that his

benefits may continue during the pendency of such hearing. Murray, 244 F.3d at 810-11; Focus

on the Family, 344 F.3d at 1272; Griffin, 823 F.2d at 1482-83.

   Similarly, Austin Trueblood was injured by DCF’s failure to conduct an ex parte review of

his continued Medicaid eligibility when his SSI benefits were terminated. Although AHCA sent

Austin a letter informing him DCF would conduct such a review, DCF ultimately failed to do so.

Trueblood Decl., ¶9. As a result, Austin lost his Medicaid coverage. Id. at ¶10. Furthermore,

DCF failed to provide him with a pre-termination notice, thereby depriving Austin of the

opportunity to challenge the termination of his benefits and the option to continue those benefits

pending the final outcome of an appeal. Id. at ¶9,11; Murray, 244 F.3d at 810-11; Focus on the

Family, 344 F.3d at 1272; Griffin, 823 F.2d at 1482-83.

   B.      THE PROPOSED CLASS MEETS THE REQUIREMENTS OF RULE 23 AND
           SHOULD BE CERTIFIED

     Under Rule 23 of the Federal Rules of Civil Procedure, class certification is appropriate

when (1) the threshold requirements of Rule 23(a) are satisfied and (2) one of the three

requirements under Rule 23(b) has been met. Fed. R. Civ. P. 23; see also DWFII Corp. v. State

Farm Mut. Auto. Ins. Co., 469 Fed. Appx. 762, 764 (11th Cir. 2012). Additionally, the Eleventh

Circuit requires “ascertainability” of class members as “implicit in the analysis” of Rule 23(a).

Bussey v. Macon Cnty. Greyhound Park, Inc., 562 Fed. Appx. 782, 787 (11th Cir. 2014).

              1.      The Proposed Class Meets the Requirements of Rule 23(a)

                                                 15
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 16 of 25 PageID 40



   Rule 23(a) requires that “(1) the class is so numerous that joinder of all members is

impracticable; (2) there are questions of law or fact common to the class; (3) the claims or

defenses of the representative parties are typical of the claims or defenses of the class; and (4)

the representative parties will fairly and adequately protect the interests of the class.” Fed. R.

Civ. P. 23(a); see also Karhu v. Vital Pharms., Inc., 621 Fed. Appx. 945, 946 (11th Cir. 2015);

Hines v. Widnall, 334 F.3d 1253, 1256 (11th Cir 2003). Plaintiffs readily satisfy these criteria.

                  a.      The Proposed Class Satisfies the Numerosity Requirement.

   The numerosity requirement of Rule 23(a)(1) is satisfied when “the class is so numerous that

joinder of all of its members is impracticable.” Fed. R. Civ. P. 23(a)(1). The numerosity

requirement imposes a “generally low hurdle.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1267

(11th Cir. 2009). “[A] plaintiff…bears the burden of making some showing, affording the district

court the means to make a supported factual finding, that the class actually certified meets the

numerosity requirement,” , and “[a]lthough mere allegations of numerosity are insufficient to

meet this prerequisite, a plaintiff need not show the precise number of members in the class.” Id.

(quoting Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 930 (11th Cir. 1983)). In the 11th

Circuit, “the general rule of thumb…is that ‘less than twenty-one is inadequate, more than forty

adequate . . . .” Manno v. Healthcare Revenue Recovery Grp., LLC, 289 F.R.D. 674, 684 (S.D.

Fla. 2013) (quoting Cox v. American Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986)).

   The proposed class easily satisfies the numerosity requirement. In May 2019 alone, 2,479

individuals were terminated from SSI and 993 individuals were terminated from Adoption

Assistance, all of whom could be members of the proposed class. DeBriere Decl., ¶3, Ex. 8 & 9.

Since 2014, the organizations representing Plaintiffs and the putative class members in this

matter have represented many individuals whose Medicaid benefits were terminated without



                                                  16
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 17 of 25 PageID 41



DCF having conducted an ex parte review. Panoff Decl., ¶3-5; DeBriere Decl., ¶4-6. Medicaid

case managers like Ryan Chandler and Marty Lyons modify their business practices because of

the number of clients they have seen terminated from Medicaid without notice after the loss of an

adoption subsidy or SSI benefits. See generally, Chandler Decl. & Lyons Decl. Defendants’

pattern and practice is, in part, the result of DCF’s failure to timely process data exchanges. Dkt.

#1, ¶63-68, 72077. As of November 29, 2017, DCF had not processed 650,131 data exchanges.

DeBriere Decl., ¶3, Ex. 5 at 2. By any definition, the thousands of low-income Floridians

included within the proposed class satisfy the numerosity requirement. Vega, 564 F.3d at 1267;

Manno, 289 F.R.D. at 684.

             b.      The Proposed Class Satisfies the Commonality Requirement

    The commonality requirement is satisfied when “questions of law or fact common to the

class” are present. Fed. R. Civ. P. 23(a)(2). Rule 23(a)(2) “does not require that all questions of

law or fact raised in the litigation be common; indeed even a single question of law or fact

common to the members of the class will satisfy the commonality requirement.” Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 368-69 (2011); see also Bussey, 562 Fed. Appx. at 788-89.

More specifically, in order to satisfy the commonality requirement, class members’ claims must

“depend upon a common contention” “capable of classwide resolution” such that “determination

of its truth or falsity will resolve an issue that is central to the validity of each one of the claims

in one stroke.” Wal-Mart Stores, 564 U.S. at 350. The relevant inquiry is whether a class action

can “generat[e] common answers apt to drive the resolution of the litigation.” Id. The

commonality requirement is “generally satisfied when a plaintiff alleges that defendants have

engaged in a standardized course of conduct that affects all class members.” In re Checking

Account Overdraft Litig., 307 F.R.D. 656, 668 (S.D. Fla. 2015) (internal citations and quotations



                                                   17
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 18 of 25 PageID 42



omitted); see also, Ioime v. Blanchard, Merriam, Adel & Kirkland, P.A., 2016 U.S. Dist. LEXIS

27265, *6 (M.D. Fla. March 3, 2016) (citing Wal-Mart Stores, Inc., 564 U.S. 338) (finding that

“[c]ommonality may be demonstrated by proof that the defendant operated under a general

policy that manifested itself in the alleged illegal practices affecting the class members in the

same general fashion.”).

   The proposed class here satisfies the commonality requirement. All members of the proposed

class have suffered or will soon suffer the same harms: namely, the deprivation of Medicaid

benefits without an ex parte determination of continued eligibility for Medicaid independent of

eligibility for SSI or adoption assistance-related Medicaid, without timely and adequate notice

regarding the complete termination of Medicaid benefits, and without an opportunity for a

hearing to challenge the complete termination of Medicaid benefits including aid paid pending

the outcome of an appeal. Dkt. #1, ¶17-19. These shared harms all stem from a central decision

maker, the Defendants, and their central pattern and practice of failing to provide ex parte

reviews and timely, adequate notice. Id. at ¶38-60, 63-77. Plaintiffs have alleged that “defendants

have engaged in a standardized course of conduct that affects all class members.” Id.; In re

Checking Account Overdraft Litig., 307 F.R.D. at 668. This Court’s determination of Plaintiffs’

allegations “will resolve an issue that is central to the validity of each one of the claims in one

stroke.” Walmart Stores, 564 U.S. at 350. Therefore, class certification is appropriate inasmuch

as Plaintiffs have the met the requirement of commonality.

               c.      The Proposed Class Satisfies the Typicality Requirement

   The typicality requirement is satisfied when the “claims or defenses of the representative

parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3); see also

Williams v. Mohawk Indust., 568 F.3d 1350, 1355 (11th Cir. 2009). The typicality requirement



                                                  18
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 19 of 25 PageID 43



may be satisfied “despite substantial factual differences” when there exists a “strong similarity of

legal theories.” Murray, 244 F.3d at 811. “Class members’ claims need not be identical . . .

rather, there need only exist ‘a sufficient nexus . . . between the legal claims of the named class

representatives and those of individual class members to warrant class certification.’”10 Ault v.

Walt Disney World Co., 692 F.3d 1212, 1216 (11th Cir. 2012) (quoting Prado-Steiman, 221 F.3d

at 1278–79); see also Hines, 334 F.3d at 1255-56. “This nexus exists ‘if the claims or defenses of

the class and the class representative arise from the same event or pattern or practice and are

based on the same legal theory.’” Ault, 692 F. 3d at 1216 (quoting Kornberg v. Carnival Cruise

Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984)); see also Williams, 568 F.3d at 1357. In other

words, “[a] class representative must possess the same interest and suffer the same injury as the

class members in order to be typical under Rule 23(a)(3).” Id. at 1357 (quoting Murray, 244 F.3d

at 811). However, class representatives are not rendered atypical merely because they may have

suffered more serious harm than other class members. Kornberg, 741 F.2d at 1337.

     The named Plaintiffs satisfy the typicality requirements. The named class representatives

have suffered the same harm as each of the proposed absent class members. Williams, 568 F.3d

at 1357. The named class representatives have lost or will lose Medicaid benefits without DCF:

(1) assigning them to another Medicaid category without interruption of their eligibility or, (2)

where DCF finds no grounds for their continued eligibility, providing notice and opportunity for

a hearing, including the opportunity to continue benefits pending outcome of his appeal. Dkt. #1,

¶17-19; Harrell Decl., ¶5, 6, 8; Trueblood Decl., ¶9-12. Furthermore, the claims of the class and the


10
  Courts have found that “the commonality and typicality requirements of Rule 23(a) overlap. Both requirements
focus on whether a sufficient nexus exists between the legal claims of the named class representatives and those of
individual class members to warrant class certification.” Prado-Steiman, 221 F.3d at 1278; see also Hudson v. Delta
Air Lines, 90 F.3d 451, 456 (11th Cir. 1996). However, the two requirements remain distinct, and “[t]raditionally,
commonality refers to the group characteristics of the class as a whole and typicality refers to the individual
characteristics of the named plaintiff in relation to the class.” Prado-Steiman, 221 F.3d at 1279.


                                                        19
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 20 of 25 PageID 44



class representatives all arise from Defendants’ pattern and practice of failing to abide by their

obligations under federal Medicaid law to conduct ex parte reviews on behalf of individuals

whose Medicaid coverage is terminated after loss of an adoption subsidy or SSI benefits and

Defendants’ further failure to provide timely notice to these individuals in violation of both

federal Medicaid law and the Fourteenth Amendment. Dkt. #1, ¶17-19; 63-77. See Ault, 692 F.

3d at 1216 (typicality is present when “the claims or defenses of the class and. . .representative[s]

arise from the same event or pattern or practice and are based on the same legal theory.”). The

claims of the class representatives are thus typical because there is not only a sufficient – but

strong – nexus between their claims and those of the proposed class. See Prado-Steiman, 221

F.3d at 1279.

                    d.      The Proposed Class is Adequately Represented

   Finally, Plaintiffs must show that “the representative parties will fairly and adequately

protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “The adequacy inquiry under Rule

23(a)(4) serves to uncover conflicts of interest between named parties and the class they seek to

represent,” and class representatives “must be part of the class and possess the same interest and

suffer the same injury as the class members.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591,

625-26 (1997) (internal quotations and citations omitted)); see also London v. Wal-Mart Stores,

Inc., 340 F.3d 1246, 1253 (11th Cir. 2003).

   In the Eleventh Circuit, the adequacy of representation analysis “encompasses two separate

inquiries: (1) whether any substantial conflicts of interest exist between the representatives and

the class; and (2) whether the representatives will adequately prosecute the action.” Valley Drug

Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (citing In re HealthSouth

Corp. Sec. Litig., 213 F.R.D. 447, 460–61 (N.D. Ala. 2003)); see also Pickett v. Iowa Beef



                                                 20
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 21 of 25 PageID 45



Processors, 209 F.3d 1276, 1280 (11th Cir. 2000) (stating that “a class cannot be certified when

its members have opposing interests or when it consists of members who benefit from the same

acts alleged to be harmful to other members of the class.”). The class representatives must

“possess the same interest and suffer the same injury as class members.” Amchem Prods., Inc.,

521 U.S. at 594-95 (internal quotations and citations omitted). Additionally, “the adequacy-of-

representation requirement ‘tends to merge’ with the commonality and typicality criteria of Rule

23(a), which ‘serve as guideposts for determining whether…maintenance of a class action is

economical and whether the named plaintiff’s claim and the class claims are so interrelated that

the interests of the class members will be fairly and adequately protected in their absence.’” Id. at

626, n.20 (citing Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157, n.13 (1982)).

   Here, the final requirement of Rule 23(a) is satisfied. There is no conflict of interest between

the class representatives and the absent class members because the class members interests in

having their rights under federal Medicaid law and the Due Process Clause of the Fourteenth

Amendment protected do not interfere with or oppose one another. Pickett, 209 F. 3d at 1280;

Valley Drug Co., 350 F. 3d at 1189. Each and every class member seeks to have their right to an

ex parte review vindicated – a right that is not contingent on other class members having their

own right to an ex parte review vindicated. Dkt. #1, ¶16-19, 99-103; Id.; see also, Amchem

Prods., Inc., 521 U.S. at 625-26. One class member’s continued or reinstated Medicaid eligibility

will not impact another’s nor will the member’s receipt of timely and adequate notice. Id.

   Furthermore, as argued supra at pages 18-21, the commonality and typicality requirements of

Rule 23(a) are satisfied. While the satisfaction of the commonality and typicality requirements

are not sufficient on their own to satisfy the separate adequacy or representation requirement, the

two other factors do provide a strong indication that “the class claims are so interrelated that the



                                                 21
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 22 of 25 PageID 46



interests of the class members will be fairly and adequately protected in their absence.” Amchem

Prods., Inc, 521 U.S. at 626, n.20 (citing Gen. Tel. Co. of Sw., 457 U.S. at 157, n.13).

      Adequacy is also met because class counsel are competent to represent the interests of the

class. Valley Drug Co., 350 F.3d. at 1189. The undersigned counsel all have experience

litigating public benefits class actions in Florida’s Federal District Courts. Thus, Plaintiffs’

counsel will adequately prosecute this action. Dkt. #1; ¶18.

 2.        The Proposed Class Meets the Eleventh Circuit’s “Ascertainability” Requirement

      The Eleventh Circuit imposes an additional requirement to the four factors specifically listed

in Rule 23(a). Classes seeking certification in the Eleventh Circuit must also demonstrate that

“the proposed class is adequately defined and clearly ascertainable.” Karhu, 621 Fed. Appx. at

946 (quoting Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012)). To meet

ascertainability, the class definition must contain “objective criteria” that are “administratively

feasible. . .[which] means ‘that identifying class members is a manageable process that does not

require much, if any, individual inquiry.’” Bussey, 562 Fed. Appx. at 787. It is not enough for a

plaintiff to “simply…[assert] that class members can be identified using the defendant’s records;

the plaintiff must also establish that the records are in fact useful for identification purposes, and

that identification will be administratively feasible.” Karhu, 621 Fed. Appx. at 948 (citing Stalley

v. ADS Alliance Data Syst., Inc., 296 F.R.D. 670, 679–80 (M.D. Fla. 2013)).

      The proposed class satisfies the implicit ascertainability requirement to the class certification

analysis. As previously stated, the class is made up of two subclasses whose Medicaid eligibility

ended without DCF having provided one or more of the following: (a) an ex parte determination

of continued eligibility for Medicaid, independent of eligibility for SSI or adoption assistance

Medicaid; (b) timely, adequate notice regarding the complete termination of their Medicaid



                                                   22
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 23 of 25 PageID 47



eligibility; (c) an opportunity for a hearing to challenge the termination of their Medicaid

eligibility including aid paid pending the outcome of an appeal. Dkt. #1, ¶17-18.

   Defendants can ascertain members of the proposed Subclass One by reviewing current

recipients of Adoption Assistance Agreements that are scheduled to end in the near future,

establishing a system that ensures these recipients receive an ex parte review of their Medicaid

eligibility as well as providing timely, written pre-termination notice where applicable.

Furthermore, the identities of proposed Subclass Two members can be ascertained through

Defendant following its own policy of conducting ex parte reviews, including reviewing reports

of SSI terminations in order to determine which individuals require DCF to conduct an ex parte

review, undertaking such review without interruption of health care coverage for the individuals,

and sending timely pre-termination notice if necessary. Finally, Defendants may ascertain

proposed class members by taking steps needed to process data exchanges. The proposed class is

therefore well-defined and ascertainable.

       3.      The Proposed Class Satisfies Rule 23(b)(2)

   In addition to satisfying the four requirements of Rule 23(a) and the implicit ascertainability

requirement, proponents of a proposed class must satisfy one of the three conditions listed in

Rule 23(b). Fed. R. Civ. P. 23(b); see also Cooper v. Southern Co., 390 F.3d 695, 720 (11th Cir.

2004); Ault v. Walt Disney World Co., 254 F.R.D. 680, 685 (M.D. Fla. 2009). Rule 23(b)(2) is

satisfied when the Defendant “has acted or refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole.” Fed. R. Civ. P. 23(b)(2); see also Wal-Mart Stores, Inc., 564 U.S. at 360.

Class certification pursuant to Rule 23(b)(2) is “appropriate only if ‘the predominant relief

sought is injunctive or declaratory.’” DWFII Corp., 469 Fed. Appx. at 765 (quoting Murray, 244



                                                  23
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 24 of 25 PageID 48



F.3d at 812). In assessing whether Rule 23 (b)(2) is met, the court evaluates whether the

requested relief “run[s] to the benefit of not only the named plaintiffs, but also to all those

similarly situated.” Ault, 254 F.R.D. at 687–88.

   Here, Defendants, in violation of federal law, have failed to ensure that Medicaid recipients

receive ex parte reviews upon the termination of SSI- or adoption assistance-related benefits

thereby causing the unlawful termination of class members Medicaid eligibility. Dkt. #1, ¶63-98.

The class representatives and class members have suffered or will suffer from the loss of

essential health benefits and will, consequently, lack access to health care necessary to manage

their medical conditions. Dkt. #1, ¶17-19, 72-77; Harrell Decl. ¶7; Trueblood Decl. 12; see Ault,

254 F.R.D. at 687. These harms result from Defendant’s policies and practices of not only failing

to conduct ex parte reviews but also, where Defendant finds no continued eligibility, failing to

provide class members with adequate, timely notice of termination. Plaintiffs seek declaratory

and injunctive relief to remedy these constitutional and federal statutory violations for all

similarly situated members of the proposed class; they do not seek monetary damages. Dkt. #1;

see Ault, 254 F.R.D. at 688. Thus, the current action, which can only be resolved through

injunctive relief, is precisely the scenario for which Rule 23(b)(2) was intended.

                                        V.      CONCLUSION
   For the foregoing reasons, Plaintiffs respectfully request that the Court certify the proposed

class, pursuant to Rule 23 of the Federal Rules of Civil Procedure.

                                       Respectfully submitted this 7th day of August, 2019.
Plaintiffs by their Attorneys,
/s/ Katy DeBriere
Katherine DeBriere
Trial Counsel
Fla. Bar No.: 58506

                                                   24
Case 3:19-cv-00912-BJD-MCR Document 2 Filed 08/07/19 Page 25 of 25 PageID 49



Florida Health Justice Project, Inc.
126 W. Adams Street
Jacksonville, FL 32202
Telephone: (904) 356-8371, ext. 333
Facsimile: (904) 356-8780
debriere@floridahealthjustice.org

DISABILITY RIGHTS FLORIDA
Amanda E. Heystek, Esq.                      Rachel Siegel-McLaughlin, Esq.
Fla. Bar. No.: 0285020                       Fla. Bar. No.: 116253
1000 N. Ashley Dr., Suite 640                2473 Care Dr., Ste. 200
Tampa, FL 33602                              Tallahassee, FL 32308-9803
Telephone: (850) 488-9071, ext. 9762         Telephone: (850) 488-9071, ext. 9743
Facsimile: (859) 488-8640                    Facsimile: (850) 488-8640
amandah@disabilityrightsflorida.org          rachels@dsiabilityrightsflorida.org

NATIONAL CENTER FOR LAW & ECONOMIC JUSTICE, INC.
Marc Cohan*
275 Seventh Avenue, Suite 1506
New York, NY 10001
Telephone: (212) 633-6967
cohan@nclej.org

                                CERTIFICATE OF SERVICE
        I certify that this document is being served by process server along with the summons in

this action.

Dated: August 7, 2019                               Respectfully submitted,

                                                    /s/Katy DeBriere_______




*Pursuant to Local Rule 2.02 of the Middle District of Florida




                                               25
